Exhibit 10.2
GARDNER DENVER, INC.
LONG-TERM CASH BONUS AWARD AGREEMENT
LONG-TERM INCENTIVE PLAN
     THIS LONG-TERM CASH BONUS AWARD AGREEMENT (“Agreement”), made effective as
of the Grant Date (as defined in paragraph 1), by and between «FirstName»
«LastName» (hereinafter the “Participant”) and Gardner Denver, Inc. (hereinafter
the “Company”);
WITNESSETH THAT:
     WHEREAS, the Company maintains the Long-Term Incentive Plan (the “Plan”)
and the Participant has been selected by the committee administering the Plan
(the “Committee”) to receive a Long-Term Cash Bonus Award (“Award”) under the
Plan:
     NOW, THEREFORE, IT IS AGREED, by and between the Company and the
Participant, as follows:
     1. Benefits. Participant shall be eligible to receive any and all benefits
to which he is entitled to receive for the Long Term Cash Bonus Award under the
terms and subject to the conditions of the Plan, as amended from time to time,
which terms and conditions are hereby made a part hereof and are incorporated
herein by reference. In the event of any inconsistency or conflict between the
terms of the Plan and those of this Award Agreement, the terms of the Plan shall
prevail. Terms which are not specifically defined herein shall have the meanings
ascribed to them in the Plan.
     2. Terms of Award. The following terms used in this Agreement shall have
the meanings set forth below:
          (a) Grant Date. The “Grant Date” is <<Insert Date>>.
          (b) Performance Period. The “Performance Period” is the period
beginning on the Grant Date and ending on the third anniversary of the Grant
Date.
          (c) Base Salary Factor. The “Base Salary Factor” to be used in
calculating the Participant’s Award granted hereunder by application to the
Participant’s Base Salary in effect as of the end of the Performance Period, is
«BonusTarget».
          (d) Performance Targets. The “Performance Targets” which must be met
by the end of the Performance Period in order for the Participant to receive an
Award hereunder are the following percentage increases in the compound growth
rate of earnings before taxes for the Company’s industrial businesses (i.e.,
excluding petroleum products) (the “Earnings Growth Rate”):

          Threshold Performance   Target Performance   Maximum Performance 4%  
8%   12%

          (e) Payment Opportunity. The Participant’s “Payment Opportunity” is
determined by the extent to which the Performance Targets set forth in this
paragraph 1(d) are met by the end of the Performance Period in accordance with
the following table:

-1-



--------------------------------------------------------------------------------



 



          Performance Target Achieved   Payment Opportunity
 
       
Threshold Performance
    50 %
Target Performance
    100 %
Maximum Performance
    200 %

The Payment Opportunity for an Earnings Growth Rate occurring between stated
Performance Targets at the end of any Performance Period shall be determined
through simple interpolation. An Earnings Growth Rate below the Threshold
Performance in any Performance Period will result in no Award payment for that
Performance Period.
          (f) Date of Termination. The Participant’s “Date of Termination” shall
be the first day occurring on or after the Grant Date on which the Participant
is no longer employed by the Company or any Subsidiary or Affiliate of the
Company, regardless of the reason for the termination of employment; provided
that a termination of employment shall not be deemed to occur by reason of a
transfer of the Participant between the Company and a Subsidiary or between two
Subsidiaries. All determinations regarding employment shall be made by the
Committee.
          (g) Target Performance. Target Performance means the Earnings Growth
Rate Performance Target for the Performance Period, the attainment of which is
necessary for the payment of a 100% Payment Opportunity.
          (h) Threshold Performance. Threshold Performance means the Earnings
Growth Rate Performance Target for the Performance Period, the attainment of
which is necessary for the payment of a 50% Payment Opportunity and for the
payment of any Award at the conclusion of a Performance Period.
          (i) Maximum Performance. Maximum Performance means the Earnings Growth
Rate Performance Target for the Performance Period, the attainment of which is
necessary for the payment of a 200% Payment Opportunity.
          (j) Earnings Before Taxes. <<Insert Year>> Long-Term Cash Bonus Award
based on <<Insert Year>> EBT for the Company’s industrial businesses (i.e.,
excluding petroleum products) of $<<Insert EBT>> (excluding amortization of
goodwill).
     3. Award. The Participant is hereby awarded a Long-Term Cash Bonus Award
under the Plan in an amount to be determined in accordance with the terms set
forth in paragraph 2 above, subject to the achievement of the Performance
Targets set forth therein. The Committee shall compute the specific amount of
Long-Term Cash Bonus Award payable to the Participant hereunder by applying the
Base Salary Factor set forth above to the Participant’s Base Salary in effect as
of the end of the Performance Period and multiplying that product by the
applicable payment opportunity as of the end of the Performance Period in
accordance with the following formula:
Payment Opportunity X (Base Salary Factor X Base Salary)
In the event the Award calculated in accordance with the provisions of paragraph
2 above exceeds the maximum Award permissible under the terms of the Plan, then
such Award shall automatically be reduced to the maximum permitted under the
terms of the Plan.
     4. Payment. Unless the Participant’s Date of Termination occurs during the
Performance Period, then, as soon as practicable following the end of the
Performance Period, but no later than March 15th following the calendar year in
which occurs the later of the time the legally binding right to the

-2-



--------------------------------------------------------------------------------



 



payment arises or the time such right first ceases to be subject to a
substantial risk of forfeiture, the Participant shall be paid in a lump sum in
either cash or Restricted Stock, at the sole and absolute discretion of the
Committee, an Award calculated in accordance with the terms and methodology set
forth in paragraph 2 hereof. In the event the Participant’s Date of Termination
occurs prior to the end of the Performance Period for any reason other than
death, Disability, or Retirement, the Award granted hereunder, if any, shall be
forfeited as of the Date of Termination, unless the Committee determines
otherwise in its sole and absolute discretion. In the event the Participant’s
Date of Termination occurs prior to the end of the Performance Period due to the
Participant’s death, Disability, or Retirement, then the Participant shall
receive a prorated payment of the Award payable hereunder, if any, at the end of
the Performance Period, but no later than March 15th following the calendar year
in which occurs the later of the time the legally binding right to the payment
arises or the time such right first ceases to be subject to a substantial risk
of forfeiture, based on the portion of the Performance Period elapsed as of the
Date of Termination and the achievement of the Performance Targets as of the end
of the Performance Period.
     5. Assignment and Transfer. Participant shall not sell, transfer, assign,
hypothecate, pledge, grant a security interest in, or in any other way alienate
any Award granted hereunder, or any interest or right therein, except by will or
the laws of descent and distribution, and any such attempted transfer,
assignment, hypothecation, pledge or grant of a security interest shall be null
and void and of no legal force or effect.
     6. Acceleration of Payment Upon Change in Control. In the event of a Change
in Control, then the Participant shall receive a prorated payment of the Award
payable hereunder, if any, at the end of the Performance Period, but no later
than March 15th following the calendar year in which occurs the later of the
time the legally binding right to the payment arises or the time such right
first ceases to be subject to a substantial risk of forfeiture, based on the
portion of the Performance Period elapsed as of the Date of Termination and the
achievement of the Performance Targets as of the end of the Performance Period..
     7. Non-competition, Non-solicitation, and Non-disclosure. The Committee in
its sole discretion, may require the Participant to reimburse immediately,
without consideration from the Company, the sum total of the last Award made
hereunder, and forfeit any Award earned but not paid hereunder if any of the
following events occur: (a) the Participant, as individual or as a partner,
employee, agent, advisor, consultant or in any other capacity of or to any
person, firm, corporation or other entity, directly or indirectly, carries on
any business, or becomes involved in any business activity, competitive with the
Company or any subsidiary, in violation of the Company’s Code of Ethics and
Business Conduct (CP-10-002); (b) the Participant solicits or entices any other
employee of the Company or its affiliates to leave the Company or its affiliates
to go to work for any other business or organization which is in direct or
indirect competition with the Company or any of its affiliates, or request or
advises a customer or client of the Company or its affiliates to curtail or
cancel such customer’s business relationship with the Company or its affiliates;
or (c) the Participant fails to abide by the contractual terms of the Employee
Non-disclosure Agreement and/or Invention Assignment Agreement, as applicable,
which were executed in accordance with the Company’s Security of Confidential
and Proprietary Information Policy (CP-10-013) during the Participant’s
employment with the Company.
     8. Unearned Awards. In the event the Company restates its financial results
within 12 months of an Award made hereunder due to material non-compliance by
the Company with any financial reporting requirements of the federal securities
laws, (as determined by the members of the Compensation Committee and/or the
Board who are “independent” under the Company’s corporate governance
guidelines), the Company may recover from the Participant, in such manner as the
Company deems appropriate under the circumstances, the difference between
(x) the sum total of the Award actually awarded to the Participant and (y) the
amount of the Award such Participant would have received had the Award been
calculated based on the restated financial statements.

-3-



--------------------------------------------------------------------------------



 



     9. Withholding. All payments and distributions under this Agreement are
subject to withholding of all applicable taxes.
     10. Miscellaneous. This Agreement contains the entire agreement of the
parties with respect to its subject matter. This Agreement shall be binding upon
and inure to the benefit of the respective parties, the successors and assigns
of the Company, and the heirs and personal representatives of the Participant.
     11. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without reference
to its principles of conflict of laws.
     12. Heirs and Successors. This Agreement shall be binding upon, and inure
to the benefit of, the Company and its successors and assigns, and upon any
person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of the Company’s assets and business. If any
rights exercisable by the Participant or benefits deliverable to the Participant
under this Agreement have not been exercised or delivered, respectively, at the
time of the Participant’s death, such rights shall be exercisable by the
Designated Beneficiary, and such benefits shall be delivered to the Designated
Beneficiary, in accordance with the provisions of this Agreement and the Plan.
The “Designated Beneficiary” shall be the beneficiary or beneficiaries
designated by the Participant in a writing filed with the Committee in such form
and at such time as the Committee shall require. If a deceased Participant fails
to designate a beneficiary, or if the Designated Beneficiary does not survive
the Participant, any benefits distributable to the Participant hereunder shall
be distributed to the legal representative or the estate of the Participant. If
a deceased Participant designates a beneficiary but the Designated Beneficiary
dies before the complete distribution of benefits to the Designated Beneficiary
under this Agreement, then any benefits that would have been distributed to the
Designated Beneficiary shall be distributed to the legal representative or the
estate of the Designated Beneficiary.
     13. Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding on
all persons.
     14. Interpretation and Savings Clause. All terms and conditions of this
Agreement applicable to qualified performance-based compensation shall be
construed to be in accordance with the qualified performance-based compensation
requirements of Section 162(m) of the Internal Revenue Code, and any offending
or non-compliant terms shall be amended, voided and/or reformed to the extent
necessary to comply with Section 162(m). Likewise, all terms and conditions of
this Agreement applicable to any non-qualified deferred compensation shall be
construed to be in accordance with the non-qualified deferred compensation
requirements of Section 409A of the Internal Revenue Code, including but not
limited to its short term deferral exception, and any offending or non-compliant
terms shall be amended, voided and/or reformed to the extent necessary to comply
with Section 409A.
     15. Not an Employment Contract. This Agreement will not confer on the
Participant any right with respect to continuance of employment or other service
with the Company or any Subsidiary, nor will it interfere in any way with any
right the Company or any Subsidiary would otherwise have to terminate or modify
the terms of such Participant’s employment or other service at any time.
     16. Amendment. This Agreement may be amended by written agreement of the
Participant and the Company, without the consent of any other person.
     17. Entire Agreement. This Agreement sets forth the entire agreement, and
supersedes all other agreements and understandings, whether oral or written, by
and between the parties relating to the subject matter hereof.

-4-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Participant has executed this Agreement, and the Company
has caused these presents to be executed in its name and on its behalf, all as
of the Grant Date.

              Gardner Denver, Inc.
 
       
 
       
 
  By:    
 
       
 
       
 
       
 
  Title:    
 
       
 
       
 
            Participant
 
       
 
  Signed:    
 
       
 
       
 
       
 
  Date:    
 
       

-5-